Citation Nr: 1101096	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  08-03 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent 
for left knee osteoarthropathy and patellofemoral pain syndrome.

2.  Entitlement to an initial evaluation in excess of 10 percent 
for right knee osteoarthropathy and patellofemoral pain syndrome.


WITNESSES AT HEARING ON APPEAL

Veteran; Veteran's Spouse



ATTORNEY FOR THE BOARD

S. Pflugner


INTRODUCTION

The Veteran served on active service from February 1975 to June 
1978, from May 1984 to August 1984, and from October 1987 to 
January 2004.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a September 2004 Rating Decision 
by the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina. 


FINDINGS OF FACT

1.  Throughout the pendency of this appeal, the Veteran's left 
knee osteoarthropathy and patellofemoral pain syndrome has been 
manifested by pain, tenderness, stiffness, crepitus, flexion from 
0 degrees to between 135 and 140 degrees, and extension to 0 
degrees.

2.  Throughout the pendency of this appeal, the Veteran's right 
knee osteoarthropathy and patellofemoral pain syndrome has been 
manifested by pain, tenderness, stiffness, crepitus, flexion from 
0 degrees to 140 degrees, and extension to 0 degrees.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent left knee osteoarthropathy and patellofemoral pain 
syndrome have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).

2.  The criteria for an initial evaluation in excess of 10 
percent for right knee osteoarthropathy and patellofemoral pain 
syndrome have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist veterans in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Proper notice from VA must inform the veteran of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the veteran is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran's claims of entitlement to an increased evaluation 
for left and right knee osteoarthropathy and patellofemoral pain 
syndrome arise from his disagreement with the initial evaluations 
assigned following the grants of service connection.  Once 
service connection is granted, a claim is substantiated, 
additional notice is not required, and any defect in the notice 
is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Therefore, no further notice is needed under VCAA with respect to 
either of these claims.

The duty to assist the Veteran has been satisfied in this case.  
The RO has obtained the Veteran's service treatment records and 
his identified VA and private treatment records.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The Veteran was provided a VA 
examination in June 2004 and in May 2009.  The examiners took 
into account the Veteran's statements and relevant treatment 
records, which allowed for fully-informed evaluations of the 
claimed disabilities.  See Barr v. Nicholson, 21 Vet. App. 303, 
311 (2007).  As such, the Board finds that the Veteran was 
afforded VA examinations that were adequate for rating purposes.  
Id.  In June 2010, the Board remanded the Veteran's claims for 
consideration of evidence submitted after certification without a 
contemporaneous waiver of RO review.  In July 2010, the RO re-
adjudicated the Veteran's claims, taking into consideration all 
relevant evidence submitted since the May 2009 supplemental 
statement of the case.  As such, the Board finds that the RO 
substantially complied with the directives in the June 2010 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

Finally, there is no indication in the record that additional 
evidence relevant to the issue being decided herein is available 
and not part of the record.  See Pelegrini, 18 Vet. App. at 120.  
As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); 
see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing 
prior case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination); Fenstermacher v. Phila. 
Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be 
predicated on insufficiency of notice since its purpose had been 
served.").  

Historically, the Veteran served on active service from February 
1975 to June 1978, from May 1984 to August 1984, and from October 
1987 to January 2004.  Service connection for left and right knee 
osteoarthropathy and patellofemoral pain syndrome was granted in 
September 2004 and separate 10 percent evaluations were assigned 
thereto, effective February 1, 2004.  The Veteran perfected an 
appeal, seeking higher initial evaluations.  The Board remanded 
the claims in June 2010 for consideration of evidence submitted 
after certification without a waiver of RO review.  38 C.F.R. §§ 
19.37, 20.1304 (2010).  In July 2010, the RO issued a 
supplemental statement of the case wherein the initial 10 percent 
ratings were maintained.  The claims have been remitted to the 
Board for further appellate review.
 
Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2010).  The Rating Schedule 
is primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a result 
of or incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the average 
impairment of earning capacity resulting from such diseases and 
injuries and their residual conditions in civilian occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  In resolving this 
factual issue, the Board may only consider the specific factors 
as are enumerated in the applicable rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

The current appeal is based on the assignment of initial 
disability ratings following the initial awards of service 
connection.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
Accordingly, evidence contemporaneous with the claims and the 
rating decision that granted service connection is most probative 
of the degree of disability existing when the initial ratings 
were assigned and should be the evidence "used to decide whether 
an original rating on appeal was erroneous."  Id. at 126.  If 
later evidence indicates that the degree of disability increased 
or decreased following the assignment of the initial ratings, 
"staged" ratings may be assigned for separate periods of time.  
Id.

In determining the applicable disability rating, pertinent 
regulations do not require that all cases show all findings 
specified by the Rating Schedule; rather, it is expected in all 
cases that the findings be sufficiently characteristic as to 
identify the disease and the resulting disability, and above all, 
to coordinate the impairment of function with the rating.  38 
C.F.R. § 4.21 (2010).  Therefore, the Board will consider the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589, 
594 (1991).

In June 2004, the Veteran underwent a VA examination of his 
knees.  During the examination, the Veteran reported that his 
current knee disabilities were not due to a specific injury, but 
that they began hurting over time.  The Veteran also reported 
that both of his knees became painful and had a tendency to "pop 
up" when exercising.  He denied stiffness after exercising, but 
endorsed occasionally feeling like an "old man" when getting 
out of bed in the morning.  The Veteran reported experiencing 
symptoms constantly with activity, but denied incapacitation.  He 
treated symptoms with 800 milligrams of ibuprofen daily.  A 
physical examination demonstrated a normal gait; symmetric leg 
length; no abnormal signs of weight bearing on his feet, 
bilaterally; no generalized muscle weakness or wasting; normal 
appearing knees; and bilateral crepitus.  Range of motion testing 
demonstrated flexion to 140 degrees and extension to 0 degrees, 
bilaterally.  The diagnosis was chronic bilateral patellofemoral 
syndrome.  The examiner noted that the subjective factors were a 
progressive history of pain and stiffness, bilaterally; the 
objective factors were bilateral crepitus and normal range of 
motion, bilaterally.

In March 2007, the Veteran complained of bilateral knee pain, 
which he reported was located in the medial joint line area, 
bilaterally.  The Veteran indicated a possible history of 
swelling and the Veteran reported that pain started to interfere 
with activities.  The physical examination did not reveal warmth, 
erythema, or effusion.  Full range of motion of both knees was 
shown, with tenderness at the medial joint line, bilaterally.  
McMurray's was negative, and it was reported that both knees were 
stable to varus/valgus stresses, without anterior instability.  
The radiological impression was minimal degenerative changes to 
the bilateral knees.  The assessment was tenderness consistent 
with possible meniscal tears.  The recommended treatment was 
steroid injections.

In April 2007, the Veteran was seen for a follow-up examination 
for his bilateral knee pain after steroid injections.  The 
Veteran reported that his knees were "doing better," but still 
experienced "occasional" pain.  He rated his pain as a 5 on a 
10-point pain scale, but, upon further questioning, the Veteran 
stated that it was not even that severe.  The examiner 
characterized the Veteran's knees as "much improved" after the 
injections, with "good" range of bilateral knee motion, and no 
warmth, erythema, or swelling.  The assessment was "[b]ilateral 
knee pain, improved."

In June 2007, the Veteran asserted that the higher initial 
evaluations should have been assigned to his service-connected 
left and right knee osteoarthropathy and patellofemoral pain 
syndrome.  He claimed that while he demonstrated a full range of 
motion with both his left and right knee during the June 2004 VA 
examination, he could only achieve the demonstrated ranges 
slowly.  Thus, the Veteran acknowledged that he had full range of 
left and right knee motion quantitatively, but asserted that he 
did not, qualitatively.  He also stated that the State of North 
Carolina had issued him a handicapped parking permit due to his 
knees.  Further, he reported that his knees bothered him every 
day, left greater than right.  According to the Veteran, he 
experienced a re-occurring sharp pain in his left knee most 
nights, without a precipitating movement or injury.  He stated 
that he slept with a pillow under his knees to "relieve the 
pressure."  The Veteran claimed that he was unable to 
participate in any form of exercise that implicated knee 
movement.

In February 2008, the Veteran complained of bilateral knee pain.  
The Veteran's relevant medical history indicated that the 
diagnosis was mild osteoarthritis of the knee, bilaterally.  
Further, the Veteran noted that the March 2007 steroid injection 
"seemed to help for a little while."  He indicated that his 
right knee was "doing well," while his left knee was "doing 
bad."  He reported pain in the medial aspect, but denied 
swelling.  The Veteran reported experiencing pain while walking 
and lying down, that the pain was a 7 to 8 on a 10-point pain 
scale, and that he was limping because of his left knee.

In March 2008, the Veteran was seen for a follow-up on this left 
knee.  It was noted that the February 2008 injection "helped a 
lot."  The Veteran stated that he was "doing good," and denied 
"any pain."  Following the February 2008 injection, the Veteran 
reported that 3 or 4 days passed before the injection took 
effect, but that he was doing "quite well."  He denied pain in 
either knee.

In January 2009, the Veteran complained of pain and stiffness, 
neither of which was constant.  He rated the pain as 7 on a 10-
point pain scale.  The Veteran stated that the medial pain 
returned and there were mechanical symptoms, described as 
"popping" or "clicking."  A physical examination demonstrated 
full range of motion of both knees, no warmth, and no erythema.  
There was medial joint line tenderness.  McMurray's testing was 
"mildly" positive.  The left knee joint was deemed stable and 
his soft tissues were intact.  Contemporaneous radiological 
examination of the Veteran's left knee revealed no evidence of 
fracture, dislocation, or arthritis; the impression was 
"unremarkable."  The assessment was left knee pain suggestive 
of a meniscal tear.

In February 2009, the Veteran underwent a magnetic resonance 
image (MRI) scan of his left knee.  The scan demonstrated a 
thinning of the retropatellar cartilage adjacent to the medial 
patellar facet; chondromalacia with the central retropatellar 
cartilage; small joint effusion; medial and collateral ligaments 
within normal limits; intact quadriceps and patellar tendons; 
intact anterior and posterior cruciate ligaments; an abnormal 
signal with the medial and lateral menisci consistent with mild 
degenerative changes, but no definite tear; and a small Baker's 
cyst.  Ultimately, the diagnoses was moderately severe 
chondromalacia patella, small joint effusion, a small Baker's 
cyst, small amount of fluid in within the tibial collateral 
ligament bursa, superficial varicosities of the posterolateral 
knee, and a mild degenerative signal with the menisci without a 
tear.

Later in February 2009, the Veteran's chief complaint was left 
knee pain that he rated as a 7 or 8 on a 10-point pain scale.  He 
stated that his pain was aggravated by bending, squatting, 
kneeling, weight bearing, and stair climbing, but was alleviated 
by sitting.  After reviewing the results of an x-ray and the 
February 2009 MRI, the diagnosis was moderate to severe 
chondromalacia of the patella, with degeneration of the medial 
meniscus without a definite tear.  After discussing treatment 
options, the Veteran opted for steroid injection to alleviate the 
pain.  No range of motion testing was administered.

In May 2009, the Veteran underwent a VA examination of his knees.  
The Veteran's claims file was made available to and 
contemporaneously reviewed by the examiner.  The Veteran reported 
that the injured his knees in 1998 during a parachuting jump.  
Since this injury, he stated that his knees progressively 
worsened.  The Veteran was noted as not utilizing any assistive 
devices for walking.  A physical examination did not reveal joint 
deformity, giving way, instability, or weakness.  The Veteran 
endorsed pain and stiffness, but denied episodes of dislocation 
or subluxation, locking, effusion, and inflammation.  He reported 
"mild" flare-ups occurring 1 to 2 times per month, each lasting 
about 1 day.  The Veteran stated that the precipitating factors 
included repeated squatting and climbing stairs.  He was able to 
alleviate symptoms by resting and with light stretching.  The 
Veteran's gait was normal, his leg length was symmetrical, and 
there was no evidence of abnormal weight bearing.  There was no 
bony joint enlargement, redness, edema, heat, crepitus, excessive 
motion, guarding of motion, ankylosis, or loss of a bone or part 
of a bone.  The Veteran endorsed tenderness at the medial aspect 
of the left knee and at the anterior aspect of the right knee.  
Further, the Veteran reported painful motion, bilaterally.  Left 
knee range of motion testing revealed flexion from 0 to 135 
degrees and extension to 0 degrees.  Right knee range of motion 
testing demonstrated flexion from 0 to 140 degrees and extension 
to 0 degrees.  The examiner also found objective evidence of pain 
after repetitive motion, but without additional limitations.  
Moreover, there was no instability and valgus/varus stress 
testing was negative, as was McMurray's testing, Lachman's 
testing, and Drawer testing.  After reviewing prior imaging 
studies, the diagnosis were left knee osteoarthropathy and 
patellofemoral pain syndrome, status post arthroscopic surgery 
for a meniscal injury, with residual pain and limitation of 
motion, but no instability; and right knee osteoarthropathy and 
patellofemoral pain syndrome, with residual pain, but no 
limitation of motion or instability.

In November 2009, the Veteran and his spouse testified at a Board 
hearing.  The Veteran testified that this left knee bothered him 
more than his right knee.  He also testified that he underwent 
orthoscopic surgery on his left knee to remove pieces of 
cartilage in February 2004.  Prior to the surgery, the Veteran 
reported that his left knee locked and would occasionally cause 
him to fall.  The Veteran stated that his knees hurt all of the 
time and that he was only able to walk about one quarter of a 
mile.  He also asserted that he had difficulty with stairs and 
that squatting made his knees "burn."  The Veteran said that he 
did not mow his yard and was only able to sit or stand for about 
15 to 20 minutes before his knees started hurting.  He also 
testified that knee pain would occasionally rouse him from sleep.  
If the Veteran engaged in an activity that utilized his knees, he 
testified that he would "pay for it" the next day when the 
"real pain" set in.  He claimed to experience knee instability, 
left more than right.  He also stated that he experienced more 
pain with extension than flexion.  The Veteran said that he had 
not been prescribed medication beyond ibuprofen.  The Veteran's 
spouse testified that the Veteran was unable to bear a lot of 
weight and that they had hired a pool cleaning service in 
addition to a lawn care service as the Veteran was no longer able 
to perform these tasks.

As discussed above, separate 10 percent ratings have already been 
assigned to the Veteran's service-connected left and right knee 
osteoarthropathy and patellofemoral pain syndrome.  These rating 
were assigned pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5003, which concerns degenerative arthritis.

Degenerative arthritis established by x-ray findings is rated on 
the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  38 
C.F.R. § 4.71a, Diagnostic Code 5003.  Normal flexion of the knee 
is to 140 degrees, and normal extension of the knee is to 0 
degrees.  See 38 C.F.R. § 4.71, Plate II (2010).  Limitation of 
motion of the knee is evaluated as noncompensable if there is 
more than 45 degrees flexion and less than 10 degrees extension.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2010).  A 10 
percent evaluation is warranted when extension is limited to 10 
degrees or when flexion is limited to 45 degrees.  Id.  A 20 
percent evaluation is for application when extension is limited 
to 15 degrees or when flexion is limited to 45 degrees.  Id.  A 
30 percent evaluation is warranted when extension is limited to 
20 degrees or when flexion is limited to 15 degrees.  Id.  
Moreover, separate ratings for knee extension and flexion can be 
assigned.  VAOPGCPREC 09-04; 69 Fed. Reg. 59990 (2004).

The Board finds that an initial rating in excess of 10 percent 
for either the Veteran's left or right knee osteoarthropathy and 
patellofemoral pain syndrome is not warranted based on limitation 
of knee motion.  In June 2004, a VA examiner determined that the 
Veteran's range of knee motion was flexion to 140 degrees and 
extension to 0 degrees, bilaterally.  In March 2007, it was 
determined that he had a full range of knee motion.  In April 
2007, the Veteran had "good" range of motion of both knees, but 
the exact measurements in degrees were not provided.  In January 
2009, a physical examination demonstrated full range of knee 
motion.  The May 2009 VA examiner determined that the Veteran's 
left knee range of motion was flexion from 0 to 135 degrees and 
extension to 0 degrees.  His right knee range of motion was 
extension from 0 to 140 degrees and extension to 0 degrees.  As 
such, the evidence of record did not demonstrate that the 
Veteran's left or right knee range of motion was limited to 45 
degrees flexion or limited to 10 degrees extension at any point 
during the pendency of this appeal.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261.  Consequently, no more than a 
noncompensable evaluation is warranted for either the Veteran's 
left or right osteoarthropathy and patellofemoral pain syndrome 
based on limitation of motion under Diagnostic Codes 5260, 5261.  
Id.  As such, separate ratings for knee extension and flexion are 
also not warranted.   

Additionally, the evidence of record does not show that the 
Veteran's left or right osteoarthropathy and patellofemoral pain 
syndrome caused a level of functional loss greater than that 
already contemplated by the assigned evaluations.  38 C.F.R. 
§§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Throughout the pendency of this appeal, the Veteran asserted that 
his service-connected knee disabilities prevented him from 
engaging in any actions or activities that involved his knees, 
including exercising, sports, stairs, bending, and squatting.  In 
June 2004, a physical examination demonstrated a normal gait; 
symmetric leg length; no abnormal signs of weight bearing on his 
feet, bilaterally; and no generalized muscle weakness or wasting.  
In May 2009, a VA examiner found objective evidence of pain after 
repetitive motion, but without additional functional limitations.  
While the Veteran's subjective reports of pain and other symptoms 
of functional loss documented in the record are duly recognized, 
the evidence of record does not reflect functional loss beyond 
that contemplated in the currently assigned evaluations at any 
point during the pendency of this appeal.  Even considering the 
Veteran's subjective reports, the Board finds that the Veteran's 
current left and right knee symptomatology does not more nearly 
approximate compensable ratings under Diagnostic Codes 5257, 
5260, or 5261.  See 38 C.F.R. § 4.7 (2010).  Accordingly, 
evaluations greater than those currently assigned, on the basis 
of functional loss, are not warranted.

As noted above, degenerative arthritis established by x-ray 
findings is rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of painful 
motion.  However, when the limitation of motion of the specific 
joint or joints involved is noncompensable under the appropriate 
diagnostic codes, an evaluation of 10 percent is applied for each 
major joint or group of minor joints affected by limitation of 
motion.  Id.  Finally, given that the evidence of record did not 
support a compensable evaluation for either the Veteran's 
service-connected left or right knee disabilities based on 
limitation of motion, the Board finds that the already assigned 
separate 10 percent ratings are appropriate.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5003.

Separate evaluations for knee instability and knee arthritis can 
be assigned in certain cases.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010, 5260, 5261, 5257 (2010); see also VAOPGCPREC 
23-97; 62 Fed. Reg. 63604 (1997) (knee arthritis and instability 
may be rated separately under Diagnostic Codes 5003 and 5257, 
provided that any separate rating is based upon additional 
disability); VAOPGCPREC 9-98; 63 Fed. Reg. 56704 (1998) (if a 
disability rating under Diagnostic Code 5257 for instability of 
the knee is in effect, and there is x-ray evidence of arthritis, 
a separate rating for arthritis based on painful motion can be 
assigned under 38 C.F.R. § 4.59).  Under Diagnostic Code 5257, a 
10 percent evaluation is assigned for slight recurrent 
subluxation of lateral instability; a 20 percent rating is 
assigned for moderate recurrent subluxation or lateral 
instability; and a maximum 30 percent rating is warranted when 
there is severe recurrent subluxation or lateral instability.  38 
C.F.R. § 4.71a, Diagnostic Code 5257.  In March 2007, both of the 
Veteran's knees were stable to varus/valgus stresses, and there 
was no anterior instability.  In January 2009, the Veteran's left 
knee joint was deemed stable and his soft tissues were intact.  A 
February 2009 MRI demonstrated that his medial and collateral 
ligaments within normal limits; his quadriceps and patellar 
tendons were intact; and his anterior and posterior cruciate 
ligaments were also intact.  In May 2009, the Veteran denied 
episodes of dislocation or subluxation; a physical examination 
showed that there was no instability; and valgus/varus stress 
testing was negative.  Consequently, the Board finds that the 
objective medical evidence of record does not demonstrate that 
the Veteran's left or right osteoarthropathy and patellofemoral 
pain syndrome is manifested by instability and, thus, a separate 
evaluation is not warranted.  See VAOPGCPREC 23-97; 62 Fed. Reg. 
63604.

Consideration was given to increased evaluations under other 
potentially applicable diagnostic codes.  Schafrath, 1 Vet. App. 
at 595.  However, there was no evidence of genu recurvatum; 
removal of the semilunar cartilage; dislocated semilunar 
cartilage, with frequent episodes of locking, pain, and effusion; 
left knee ankylosis; or malunion or nonunion of the tibia and 
fibula.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5259, 
5262, 5263 (2010).  Accordingly, an evaluation in excess of 10 
percent for either the Veteran's left or right osteoarthropathy 
and patellofemoral pain syndrome is not warranted under these 
diagnostic codes.

Generally, evaluating a disability using either the corresponding 
or analogous diagnostic codes contained in the Rating Schedule is 
sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2010).  However, 
because the ratings are averages, it follows that an assigned 
rating may not completely account for each individual veteran's 
circumstance, but nevertheless would still be adequate to address 
the average impairment in earning capacity caused by disability.  
However, in exceptional cases where the rating is inadequate, it 
may be appropriate to assign an extraschedular rating.  38 C.F.R. 
§ 3.321(b) (2010).

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluation for 
that service-connected disability is inadequate, a task performed 
either by the RO or the Board.  Id; Also see Thun v. Peake, 22 
Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating 
[S]chedule will apply unless there are 'exceptional or unusual' 
factors which render application of the schedule impractical.").  
Therefore, initially, there must be a comparison between the 
level of severity and symptomatology of the Veteran's service-
connected disabilities with the established criteria found in the 
Rating Schedule for those disabilities.  Thun, 22 Vet. App. at 
115.  With respect to both the Veteran's service-connected left 
and right disability, if the criteria reasonably describe the 
Veteran's disability level and symptomatology, then the Veteran's 
disability picture is contemplated by the Rating Schedule, the 
assigned schedular evaluation is, therefore, adequate, and no 
referral is required.  

With respect to the Veteran's left knee osteoarthropathy and 
patellofemoral pain syndrome, the Board finds that the Veteran's 
disability picture is not so unusual or exceptional in nature as 
to render the 10 percent rating inadequate.  The Veteran's 
service-connected left knee osteoarthropathy and patellofemoral 
pain syndrome is evaluated as a musculoskeletal disability, the 
criteria of which is found by the Board to specifically 
contemplate the level of occupational and social impairment 
caused by this disability.  Id., see also 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  The Veteran's left knee osteoarthropathy 
and patellofemoral pain syndrome was productive of pain, 
tenderness, stiffness, crepitus, flexion from 0 degrees to 
between 135 and 140 degrees, and extension to 0 degrees.  When 
comparing this disability picture with the symptoms contemplated 
by the Rating Schedule, the Board finds that the Veteran's 
experiences are congruent with the disability picture represented 
by a 10 percent disability rating.  A rating in excess of 10 
percent is provided for certain manifestations of left knee 
osteoarthropathy and patellofemoral pain syndrome, but the 
medical evidence demonstrates that those manifestations are not 
present in this case.  The criteria for a 10 percent rating 
reasonably describe the Veteran's disability level and 
symptomatology and, therefore, a schedular evaluation is adequate 
and no referral is required.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

With respect to the Veteran's right knee osteoarthropathy and 
patellofemoral pain syndrome, the Board finds that the Veteran's 
disability picture is not so unusual or exceptional in nature as 
to render the 10 percent rating inadequate.  The Veteran's 
service-connected right knee osteoarthropathy and patellofemoral 
pain syndrome is evaluated as a musculoskeletal disability, the 
criteria of which is found by the Board to specifically 
contemplate the level of occupational and social impairment 
caused by this disability.  Id., see also 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  The Veteran's right knee osteoarthropathy 
and patellofemoral pain syndrome was productive of pain, 
tenderness, stiffness, crepitus, and a full range of motion.  
When comparing this disability picture with the symptoms 
contemplated by the Rating Schedule, the Board finds that the 
Veteran's experiences are contemplated by the disability picture 
represented by a 10 percent disability rating.  A rating in 
excess of 10 percent is provided for certain manifestations of 
right knee osteoarthropathy and patellofemoral pain syndrome, but 
the medical evidence demonstrates that those manifestations are 
not present in this case.  The criteria for a 10 percent rating 
more than reasonably describe the Veteran's disability level and 
symptomatology and, therefore, a schedular evaluation is adequate 
and no referral is required.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749.

Thus, based on the evidence of record, the Board finds that the 
Veteran's disability pictures, with respect to both his left and 
right knee osteoarthropathy and patellofemoral pain syndrome, 
cannot be characterized exceptional cases so as to render the 
schedular evaluations inadequate.  The threshold determination 
for a referral for extraschedular consideration was not met for 
either disability and, consequently, the Board finds that the 
Veteran is not entitled to a referral for extraschedular ratings.  
Thun, 22 Vet. App. at 115.

Finally, in reaching these decisions the Board considered the 
doctrine of reasonable doubt, however, as the preponderance of 
the evidence is against evaluations in excess of those already 
assigned throughout the pendency of this appeal, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An initial evaluation in excess of 10 percent for left knee 
osteoarthropathy and patellofemoral pain syndrome is denied.

An initial evaluation in excess of 10 percent for right knee 
osteoarthropathy and patellofemoral pain syndrome is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


